Citation Nr: 0930438	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  04-31 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979 
and from October 1985 to February 1989.  Evidence suggests 
that the Veteran also had additional full-time service in the 
Active Guard/Reserve (AGR) with a verified period of active 
duty (for annual training) from November 4, 2005 to November 
17, 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2004 and July 2004 decisions of the 
Columbia, South Carolina, RO, which in part, denied service 
connection for depression and hypertension, as secondary to 
service-connected aortic valve disease; and declined to 
reopen a claim for service connection for residuals of a back 
injury.

In January 2006, the Veteran testified at a video conference 
hearing before the undersigned.  A transcript of the hearing 
is of record.

In May 2006, the Board found that new and material evidence 
had submitted to reopen the claim of service connection for 
residuals of a back injury.  The Board remanded all of the 
issues for additional development.  

In a February 2009 rating decision, the Appeals Management 
Center (AMC) granted service connection for depression, 
claimed as secondary to service-connected aortic valve 
disease.  Therefore, this issue is no longer on appeal.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC, in 
Washington, DC.


FINDING OF FACT

The Veteran has a current back disability of service origin.


CONCLUSION OF LAW

Current residuals of a back injury are a result of active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of "continuity of symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu v. 
Derwinski, 2 Vet. App. at 494- 95 (lay person may provide 
eyewitness account of medical symptoms).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Factual Background

Service treatment records show the Veteran was involved in a 
motor vehicle accident in March 1977.  Her car was struck on 
the side and then rear-ended by two other cars.  She 
reportedly felt fine that night, but the next day awoke with 
low back pain, and pain in her left thigh and neck.  She was 
diagnosed as having a muscular injury.  No neurological 
deficits were noted.  X-rays were not taken because the 
Veteran was pregnant.  She continued to complain of low and 
thoracic back pain throughout the remainder of this period of 
service and received physical therapy.  A diagnosis of 
episodic lumbosacral back pain was noted on the March 1979 
separation examination report.  The Veteran was discharged 
from active duty service in May 1979.

A report from a September 1979 VA examination shows a 
complaint of occasional low back pain and stiffness.  The 
clinical examination and X-rays were negative.  The diagnosis 
was chronic low back syndrome without objective findings on 
examination.  

The Veteran reenlisted for service in 1985.  The June 1985 
entrance physical examination report is negative for any back 
complaints or disorder.  The service records are also 
negative for any back injury, complaint or treatment, 
including during periodic physical examinations in August and 
December 1988.  The Veteran was discharged from active duty 
service in February 1989.

The Veteran underwent a VA general medical examination in May 
1989.  Her complaints were not reported.  X-rays of the 
lumbosacral spine were negative, except for a finding of 
sacrilization of L5 on the left side.  

A sick slip dated in June 1989 reflects a complaint of lower 
back pain, with difficulty sitting and getting up.

Reserve service treatment records include a report from a 
November 1992 quadrennial examination; there were no clinical 
findings related to the back.  These records show the Veteran 
reported increasing lumbosacral pain with radiation to the 
lower extremities and left leg weakness, status-post 1977 
injury; and limited motion and functioning.  Official 
correspondence dated between June 2003 and August 2003, shows 
that a MOS/Medical Retention Board (MMRB) determined that the 
Veteran had significant physical issues that required further 
evaluation.  She was referred to a non-duty Physical 
Evaluation Board (PEB).  

The Veteran underwent a physical examination for retention 
purposes in August 2004.  The examination report shows back 
problems, status post a 1977 motor vehicle accident.  The 
examiner noted in the report that a July 2004 MRI was 
positive for a herniated nucleolus pulpouses (HNP) at L4-L5 
and impingement at L5.  He also noted the Veteran had 
increased lumbosacral spine pain with symptoms of leg 
weakness.

A March 2005 summary of physical examinations conducted in 
November 2004 and March 2005, for retention purposes, 
indicates that the Veteran was found to have chronic 
uncomplicated low back pain (slight/intermittent); incurred 
in the line of duty; and not existing prior to service.  The 
report also stated that the Veteran had been complaining of 
low back pain since a 1997 injury.

In a March 2005 report, the PEB listed the Veteran's 
diagnoses as chronic back pain without neurologic or 
electrodiagnostic abnormality, and thoracolumbar range of 
motion limited by pain.  The report stated that there was 
compelling evidence to show this condition had existed prior 
to service, was not incurred in service, and had not been 
permanently aggravated by service.  The Veteran was 
determined to be medically unacceptable for Reserves duty.

In a May 2005 rebuttal to the PEB's findings, the Veteran 
stated that she injured her back in an automobile accident in 
March 1977, not 1997 as the report stated, and that the 
injury was considered to have been in the line of duty at 
that time.  She further stated that she had longstanding pain 
back since 1977, and had received many years of chiropractic 
care.  

Additional Reserves service records show the Veteran had a 
period of active duty for annual training from November 4 to 
17, 2005.  Notes indicate that on November 5, 2005, the 
Veteran's left leg gave out causing her to fall and hit her 
left lumbosacral region on a countertop.  She was treated and 
diagnosed with sciatica, lower left extremity pain and 
swelling.  A full body bone scan revealed minor uptake of the 
left S1 joint consistent with a minor stress injury and minor 
degenerative joint disease.

At her hearing in January 2006, the Veteran testified that 
her low back pain had been present ever since her accident in 
1977.  She stated that she primarily self-medicated with pain 
pills during her second period of active duty service.

VA outpatient treatment records dated from August 2002 to 
August 2008, and private medical records dated from January 
2006 to August 2008 reveal treatment for complaints of 
chronic low back pain with radiation to the lower extremity.  
Diagnoses included, but were not limited to lumbar 
radiculitis, lumbar facet joint syndrome, left sacroiliitis, 
and degenerative disc disease. 

The Veteran underwent a VA examination in January 2008.  The 
diagnosis was lumbar degenerative disc disease with stenosis 
and nerve root lesions.  The examiner opined that this 
disorder was less likely than not a result of military 
service, specifically to include the in-service motor vehicle 
accident and the low back pain suffered by the Veteran.  

The rationale was that there was no evidence of a chronic 
condition established in service, or chronicity of complaint 
after service.  He further noted that it was not until 
recently that the Veteran was medically boarded from a 
civilian job because she could not perform her duties due to 
this new diagnosis.  The Veteran had an acute self-limiting 
condition in service in 1977, as evidence by the fact that 
when she reentered active duty in 1985, there was no chronic 
condition found.

Analysis

Turning to the merits of the claim, the Veteran has a 
currently diagnosed back disorder, to include lumbar 
degenerative disc disease with stenosis and nerve root 
lesions.  Thus, she has demonstrated a current disability.

The Veteran has consistently reported that her low back pain 
began in active military service following a motor vehicle 
accident, and has continued since.  She is competent to 
report that symptoms of back pain (which progressed to 
include left leg weakness) continued after service; this is 
readily capable of lay observation.  See Layno, 6 Vet. App. 
465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  The Board finds that her testimony is credible.  

Treatment records in the claims file confirm a long history 
of complaints of low back pain consistently linked to the 
1977 motor vehicle accident.  The Veteran's report of 
continuity of symptomatology since service can satisfy the 
requirement for evidence that her current back disability may 
be related to service.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  

The Board notes that the military physicians who conducted 
the November 2004 and March 2005 physical examinations for 
purposes of retention in Reserve service attributed the 
Veteran's chronic low back pain syndrome to injury caused by 
a motor vehicle accident that occurred in 1977.  Nonetheless, 
the report which summarized their opinions misstated the date 
of the accident as 1997; a date also cited by the PEB.  The 
record shows that the Veteran has consistently maintained 
that her vehicle accident occurred in 1977--not 1997.  There 
is no other evidence or report of a car accident in 1997.

The January 2008 VA opinion against a nexus was based, in 
part, upon the rationale that there was no continuity of 
symptomatology after the initial 1977 in-service injury; and 
because the 2005 re-injury of the lumbosacral spine did not 
occur during a period of active duty service.  However, the 
Veteran has provided credible testimony of continuity of low 
back symptoms since the initial injury and the cumulative 
record largely confirms this.  Thus, the VA opinion is also 
inadequate because it relied on the absence of medical 
records and failed to consider the Veteran's statements as 
evidence.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 
(2007).  In addition, service personnel records show that the 
re-injury of the Veteran's back in 2005, did in fact occur 
during a period of active service.  See Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (Conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  Therefore, this opinion is not 
probative.  

The only negative evidence against the claim then, is the May 
2005 finding of the PEB.  As such, the current evidence of 
record is at least in equipoise.  For the Veteran to prevail 
in her claim, it must only be demonstrated that there is an 
approximate balance of positive and negative evidence.  In 
other words, the preponderance of the evidence must be 
against the claim for benefits to be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Resolving all reasonable doubt in the Veteran's favor, the 
claim of service connection for a back disability, currently 
diagnosed as degenerative disc disease with spinal stenosis 
is granted.  See 38 U.S.C.A. § 5107(b); see Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

Service connection for residuals of a back injury is granted.


REMAND

The Veteran contends that she developed hypertension as 
result of her service-connected aortic valve disorder or that 
hypertension was initially demonstrated during a period of 
qualifying service.

The Veteran has testified that hypertension was initially 
discovered during a period of active duty for training 
(ACDUTRA) in 1997, at the Moncrief Army Hospital.  Records 
from the Moncrief Army Hospital confirm a diagnosis of 
hypertension in September 1997.  

The Veteran is shown to have had full-time AGR service until 
2006; however, ACDUTRA service in September 1997 has not been 
verified.  The Board is aware that pursuant to 38 C.F.R. § 
3.6 (c) (3), AGR status, when performed under 32 U.S.C.A. § 
502, 203, 504, or 505 is considered ACDUTRA. 

Pursuant to the Board's May 2006 remand instructions, the AMC 
contacted National Personnel Records Center (NPRC) in May 
2006 and requested that all periods of ACDUTRA service in 
1997 be verified.  The Personnel Information Exchange System 
(PIES) response was that the Veteran's records only went to 
1992 and that a search of Defense Personnel Records Imagining 
System (DPRIS) should be conducted.  In October 2006, the RO 
contacted DPRIS as suggested, but there is no response from 
DPRIS in the record.  When VA seeks to obtain records from a 
Federal entity, the efforts to obtain those records will 
continue until the records are obtained, it is reasonably 
certain that such records do not exist, or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3) (West 2002).  Hence, further efforts are 
required to obtain the requested information from DPRIS.

Service connection is provided for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen with some restrictions.  71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006).  Since the Veteran's claim was 
pending prior to the effective date of the changes, the more 
liberal version of 38 C.F.R. § 3.310, as interpreted in Allen 
is for application.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008) (if a rule or regulation appears to have a 
retroactive effect, then the rule or regulation cannot be 
applied to cases pending at the time of its promulgation). 

At a June 2004 VA examination, a VA examiner opined that it 
was highly unlikely that the Veteran's essential hypertension 
was caused by the service-connected aortic valve condition.  
The examiner did not indicate whether the service-connected 
aortic valve condition aggravated the Veteran's hypertension.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should attempt to verify all periods 
of the Veteran's service on active duty 
for training in 1997.  The AOJ's efforts 
should include requesting assistance from 
the DPRIS or other appropriate agency.  
The AOJ's efforts should be documented in 
the claims folder.

2.  The claims folders should be returned 
to the VA examiner who conducted the 
Veteran's June 2004 VA examination.  If 
the previous examiner is not available, 
the claims folders and a copy of this 
remand should be provided to a physician 
with the necessary expertise to render a 
medical opinion in this case.

After reviewing the claims folders, the 
examiner should proffer an opinion as to 
whether it is at least as likely as not (a 
50 percent or better probability) that the 
Veteran's hypertension is aggravated by 
her service-connected aortic valve disease 
with regurgitation.  The rationale for any 
opinion expressed should be included.

3.  If the benefit sought on appeal 
remains denied, the AOJ should issue a 
supplemental statement of the case, before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


